      Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 1 of 37



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


CHARLES SALIS,

             Plaintiff,
                                               CASE NO: 18-cv-00147-MCR-GRJ
       v.

NORTH OKALOOSA FIRE DISTRICT,

             Defendant.


     DEFENDANT’S STATEMENT OF FACTS AND MEMORANDUM OF
     LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       Defendant, North Okaloosa Fire District (“the District”), by and through

undersigned counsel and pursuant to Federal Rule of Civil Procedure 56 and Local

Rules 7.1 and 56.1, hereby files Defendant’s Statement of Facts and Memorandum

of Law in Support of its Motion for Summary Judgment as follows.

                      I. UNDISPUTED MATERIAL FACTS

A.     North Okaloosa Fire District

       The District is a professional fire department located in Crestview, Florida.

(Howe Decl. ¶2). The District employs professional firefighters and also accepts

volunteers. There are two types of volunteers at the District. (Howe Decl. ¶3).

One type is an actual volunteer firefighter. (Howe Decl. ¶4). Volunteer firefighters

possess a Firefighter I Certification. (Howe Decl. ¶4). Volunteer firefighters are
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 2 of 37



permitted to enter a hot zone to fight fires, and engage in other emergency and

lifesaving tasks while on scene. (Howe Decl. ¶4).

      The other type of volunteer is a person that volunteers at the District without

a Firefighter I Certification. (Howe Decl. ¶5). A volunteer that is not certified

cannot enter a hot zone and is limited to assisting while on scene. (Howe Decl.

¶5). Plaintiff was a volunteer and not a volunteer firefighter during his tenure with

the District because he did not have a Firefighter I Certification. (Pl. Depo. 30,

151; Howe Decl. ¶6).

      The Chief and Deputy Chief make up the District’s management team.

(Howe Decl. ¶8). The Chief has absolute authority to determine who can volunteer

at the District, and to remove someone from the volunteer roster. (Howe Decl. ¶8).

At all times during Plaintiff’s volunteer tenure, the District’s Chief was Edward

Cutler and Brian Howe was the Deputy Chief. (Howe Decl. ¶8). The Chief

reports to the District’s Board of Commissioners. (Howe Decl. ¶9).

      The District employs professional firefighters in twenty-four hour shift

positions and forty hour per week positions. (Howe Decl. ¶10). Volunteers,

however, do not have a fixed schedule, and they are free to volunteer whenever

they desire. (Pl. Dep. 82-83; Howe Decl. ¶11). Additionally, volunteers do not

receive compensation or benefits such as life insurance, health insurance, or

disability insurance. (Pl. Dep. 91-93; Howe Decl. ¶11). In 2017 and 2018, some




                                        -2-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 3 of 37



volunteers received a discretionary Christmas bonus of $200.00. (Howe Decl.

¶11). Volunteers are covered by the District’s workers compensation insurance

pursuant to Florida law. (Howe Decl. ¶11).

      A person must complete an application to volunteer at the District. (Howe

Decl. ¶7). The District does not have any minimum requirements to volunteer and

does not conduct any background checks. (Pl. Dep. 53-54; Howe Decl. ¶7). It is

the responsibility of the volunteer applicant to obtain and provide the District a

criminal history report, driving report, and medical evaluation. (Howe Decl. ¶7).

The District reviews those reports when provided by the volunteer applicant and

places the person on the volunteer roster if the reports do not reflect any problems.

(Howe Decl. ¶7). The District then reviews the volunteer’s performance after the

first six months and decides whether to retain or remove the volunteer from the

roster. (Howe Decl. ¶12).

B.    Plaintiff’s Volunteer Tenure with the District

      Plaintiff applied to volunteer at the District on Friday, January 6, 2017, and

marked the “volunteer box.” (Pl. Dep. 53, 64-65, Ex. 6). Plaintiff spoke to Deputy

Chief Brian Howe for 20 minutes when he presented his volunteer application, and

did not interview with anyone at the District or go through a hiring committee. (Pl.

Dep. 62-63). In order to complete his volunteer application, Plaintiff was required




                                        -3-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 4 of 37



to obtain and provide the District a criminal records search, a driving history

report, and a medical evaluation. (Pl. Dep. 55-60, Ex. 3-5; (Howe Decl. ¶7).

      Plaintiff was placed on the District’s volunteer roster on January 9, 2017, by

the former Chief, Edward Cutler. (Pl. Dep. 6; Cutler Decl. ¶3). Plaintiff was

placed on the volunteer roster as an “on scene assistant” because he did not have a

Firefighter I Certification. (Pl. Dep. 30, 151, Ex. 6; Cutler Dep. 13-14, 29-30;

Howe Decl. ¶6).      Plaintiff did not have a Firefighter I Certification at the

conclusion of his volunteer tenure or as of his deposition on January 18, 2019. (Pl.

Dep. 30).

      Plaintiff did not have to sign a contract to volunteer at the District, and he

never signed any contract pertaining to his volunteer status with the District. (Pl.

Dep. 67). No one at the District prevented Plaintiff from making or enforcing any

contracts, and Plaintiff never tried to enter a contract while volunteering with the

District. (Pl. Dep. 142). Additionally, no one from the District prevented Plaintiff

from initiating a legal action, being a party in any legal action, or giving evidence

in any type of proceeding. (Pl. Dep. 142-43).

      As a District volunteer Plaintiff performed necessary vehicle maintenance

and whatever needed to get done at the station. (Pl. Dep. 78). Plaintiff also went

on medical calls, motor vehicle accidents, and two structure fires. (Pl. Dep. 78).

Plaintiff’s on scene assistance was limited to the level of training he completed.




                                        -4-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 5 of 37



(Pl. Dep. 79). Plaintiff obtained his EMR certification in February 2017, which

allowed him to assist on medical calls. (Pl. Dep. 80-81).          On medical calls

Plaintiff assisted the Emergency Medical Services (EMS) professionals with

whatever they requested. (Pl. Dep. 79).

C.    Plaintiff is Caught on Video Entering a Professional Firefighter’s
      Sleeping Quarters Without Permission

      On March 8, 2017, Firefighter Jason Clarke told Plaintiff to remain at the

station because three people weren’t needed for a medical call. (Pl. Dep. 112-13).

When Clarke left the station Plaintiff entered his room without permission. (Pl.

Dep. 108). Clarke’s video camera captured Plaintiff inside his room without

permission while Clarke was on the call. (Pl. Dep. 108, Ex. 21).

      Clarke posted an image from the video of Plaintiff inside his room so that

other firefighters were aware of his actions in the event they were missing personal

belongings. (Clarke Dep. 23; Pl. Dep. Ex. 18-20). Clarke did not have any

problems with Plaintiff and thought he was a good person until Clarke caught

Plaintiff inside his room. (Clarke Dep. 39, 67).

      Clarke showed the video to the shift supervisor, Jonathan Flowers. (Clarke

Dep. 22-23; Pl. Dep. 21). Flowers subsequently met with Plaintiff to issue a

“verbal warning” and told him “we do not need to go into any bunkroom that is not

yours due to personal property being stolen and tampered with in the past” and “we

stay out of each other’s bunkroom to protect ourselves as well as the personal



                                          -5-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 6 of 37



property we own.” (Pl. Ex. 21). Plaintiff does not believe Flowers was involved in

the alleged race discrimination or retaliation. (Pl. Dep. 94, 126).

D.    Plaintiff is Pulled Over and Issued a Careless Driving Warning

      Plaintiff was stopped by a sheriff on March 13, 2017, because he was

engaged in “improper passing, and forcing vehicles off the road” while driving

with red and white emergency lights activated. (Pl. Dep. 132; Nobles Dep. 5, 7;

Ex. 1). Plaintiff told the sheriff he was responding to a call but the alleged call

actually occurred days before. (Pl. Dep. 132; Nobles Dep. 6-7). The Sheriff issued

Plaintiff a written warning for careless driving. (Nobles Dep. 7; Ex. 1).

      Chief Cutler and Deputy Chief Howe spoke to Plaintiff about improperly

using emergency lights on his personal vehicle. (Pl. Dep. 134). Plaintiff was told

“it was improper to use lights when not going to a call.” (Pl. Dep. 134). Plaintiff

was also directed to remove the emergency lights from his personal vehicle and

was told firefighters cannot have a siren on their personal vehicle. (Pl. Dep. 134-

35). Deputy Chief Howe documented the incident with a memorandum for the

record. (Pl. Dep. Ex. 22).

E.    Plaintiff’s Removal from the Volunteer Roster

      Chief Cutler made the decision to remove Plaintiff from the volunteer roster.

(Cutler Dep. 12-13; Cutler Decl. ¶4). Chief Cutler and Deputy Chief Howe met

with Plaintiff after his first six months of volunteering to address the decision to




                                         -6-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 7 of 37



remove him from the roster. (Pl. Dep. Ex. 23). During the meeting that occurred

on July 8, 2017, Plaintiff was told that his “services were no longer needed.” (Pl.

Dep. 136). Additionally, Plaintiff was handed a document signed by Cutler and

Howe that stated as follows:

      We have looked at all aspects of your status with us as a volunteer, both on
      the job as well as a representative of the North Okaloosa Fire District. We
      have determined, with much regret, that we must terminate your relationship
      with the North Okaloosa Fire District at this time.

(Pl. Dep. 136, Ex. 23).

      Plaintiff then began directing profanity at Cutler and Howe. (Pl. Dep. 137).

Plaintiff said “fuck off” and threw his equipment and uniforms on the ground prior

to leaving the station. (Howe Decl. ¶13; Cutler Decl. ¶5; Pl. Dep. 138-39). At no

time did Cutler or Howe direct profanity at Plaintiff. (Pl. Dep. 137). Moreover,

Cutler and Howe did not tell Plaintiff he was being removed from the volunteer

roster because of his race, or in retaliation for allegedly complaining about race

discrimination, expired equipment, or Cutler purportedly misappropriating funds.

(Pl. Dep. 140-41).

      Chief Cutler also removed a Caucasian male named Dean Matthews from

the District’s volunteer roster. (Cutler Dep. 50-51, 55; Cutler Decl. ¶6). Matthews

was removed from the District’s volunteer roster over three years before Plaintiff’s

removal. (Cutler Decl. ¶6).




                                        -7-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 8 of 37



F.    Alleged Race Discrimination

      Plaintiff alleged Jason Clarke, Dennis McMaster, Chief Cutler, and Deputy

Chief Howe discriminated against him because of his race. (Pl. Dep. 94).

      1.     Jason Clarke

      The alleged race discrimination attributed to Clarke is that he would “bully”

Plaintiff, telling Plaintiff that he did not want Plaintiff on his shift, telling Plaintiff

he was not needed while leaving him at the station three times, telling Plaintiff the

call was under control when leaving him inside the truck, telling Plaintiff to ask

somebody else, he did not know, or he did not have time in response to Plaintiff’s

questions, saying Plaintiff administered oxygen or nitroglycerin outside of the

department and was stealing, posting a “Butthurt Report,” and posting the image of

Plaintiff inside Clarke’s room while Clarke was away on a call because Plaintiff

claims he was adjusting himself. (Pl. Dep. 94-98, Ex. 17, 19).

      Clarke bullied Caucasian volunteers and firefighters. (Pl. Dep. 148-49).

Clarke has not taken a Caucasian volunteer named Drew Taylor on calls and has

left him at the station three times. (Taylor Decl. ¶¶ 1, 4; Clarke Dep. 65). Plaintiff

was left in the truck with a Caucasian volunteer, and outside of that incident

Plaintiff does not know whether Clarke left other Caucasian volunteers inside the

truck while on a call. (Pl. Dep. 176-77, 199). Plaintiff did not get in trouble as a

result of Clarke allegedly saying Plaintiff administered oxygen and nitroglycerin,




                                           -8-
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 9 of 37



and stole from the department. (Pl. Dep. 98). The allegedly posted “Butthurt

Report” does not contain Plaintiff’s name or a racially derogatory comment. (Pl.

Dep. 99, Ex. 17).     The posted image of Plaintiff shows him inside Clarke’s

sleeping quarter without permission while Clarke was responding to a call. (Pl.

Dep. 108, Ex. 19). Plaintiff’s complaint about the image was that it allegedly

showed him “adjusting himself” as opposed to being racially offensive. (Pl. Dep.

107-08).   Clarke never told Plaintiff that the incidents Plaintiff claims are

discrimination were done because of Plaintiff’s race. (Pl. Dep. 113).

      2.     Dennis McMaster

      The only alleged race discrimination attributed to McMaster is that he

purportedly failed to do anything when Plaintiff allegedly told him that Clarke was

not letting him go on calls and making him stay in the vehicle because of his race.

(Pl. Dep. 114).    Plaintiff admitted, however, that he does not know whether

McMaster addressed his alleged complaint about Clarke or whether McMaster

spoke to Clarke about the alleged complaint. (Pl. Dep. 114-15). McMaster never

told Plaintiff that he was discriminating against him because of his race or that he

did not address Plaintiff’s alleged complaint because of his race. (Pl. Dep. 115).

      3.     Chief Edward Cutler

      The alleged race discrimination attributed to Cutler is his purported

participation in a conversation where the word “monkey” was allegedly used to




                                        -9-
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 10 of 37



refer to Plaintiff. (Pl. Dep. 116). Plaintiff admits, however, that he does not know

who said “monkey” because Cutler was in his office with Deputy Chief Howe and

a third unknown person when the comment was made and he did not see who said

the word. (Pl. Dep. 116-17, 212-13).

      The other reason Plaintiff claimed Cutler discriminated against him was

Cutler’s alleged failure to address Plaintiff’s race discrimination complaint about

Clarke and McMaster. (Pl. Dep. 116, 119). Plaintiff claims he told Cutler that

Clarke was discriminating against him as a result of his race because Clarke was

not allowing him to go on calls or exit the vehicle, posted the “Butthurt Report,”

and posted the image of Plaintiff inside Clarke’s room while Plaintiff claims he

was adjusting himself. (Pl. Dep. 118). Plaintiff claimed he complained to Cutler

about Clarke four times. (Pl. Dep. 119).

      Plaintiff claimed he told Cutler that McMaster did not take any corrective

action against Clarke as a result of Plaintiff’s complaint to McMaster. (Pl. Dep.

119). Plaintiff allegedly complained to Cutler about McMaster one time. (Pl. Dep.

119-20). Cutler told Plaintiff he would investigate his complaint about McMaster.

(Pl. Dep. 119).

      4.     Deputy Chief Brian Howe

      The alleged race discrimination attributed to Howe was his presence in the

office when the purported “monkey” remark was made, a Facebook post




                                       - 10 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 11 of 37



suggesting a resemblance between a photograph of Hitler and Howe, political

Facebook posts about President Barack Obama and Hillary Clinton, Howe’s

alleged failure to address Plaintiff’s complaint about Clarke saying Plaintiff

administered oxygen and nitroglycerin, and leaving Plaintiff at the station and in

the truck during calls. (Pl. Dep. 120, 124-26).

        Plaintiff does not know whether it was Howe who said the alleged

“monkey” remark. (Pl. Dep. 120). Plaintiff did not speak to Howe about the

Facebook post comparing the physical resemblance of the Hitler photograph to

Howe’s picture, and he does not know whether Howe was making a joke about the

physical resemblance of the photographs. (Pl. Dep. 121-22; Howe Decl. ¶14, Ex.

A). Howe’s comparison of the photographs was a joke, and he never told Plaintiff

that the comparison of the pictures was done because Howe is a racist. (Howe

Decl. ¶14; Pl. Dep. 122). Plaintiff does not know Howe’s political affiliation, or

the reason Howe was being critical of President Obama or Hillary Clinton on

Facebook. (Pl. Dep. 123-24). Howe’s Facebook posts are politically motivated

because he is a Republican, and Howe never told Plaintiff that he was being critical

of President Obama because Howe is a racist. (Howe Decl. ¶15, Ex. B; Pl. Dep.

124).




                                        - 11 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 12 of 37



G.      Alleged Section 1981 Retaliation

        Plaintiff alleged Jason Clarke, Dennis McMaster, Chief Cutler, and Deputy

Chief Howe retaliated against him because he purportedly complained about race

discrimination.    (Pl. Dep. 126).   Plaintiff only verbally complained about the

alleged race discrimination to Chief Cutler, Deputy Chief Howe, Dennis

McMaster, Kevin Kendrick, Jonathan Flowers, and Drew Taylor. (Pl. Dep. 145,

150).

        1.    Jason Clarke

        The purported retaliation attributed to Clarke is the same allegations that

Plaintiff claims constitute race discrimination plus one more incident. (Pl. Dep.

126, 128). The one additional incident is Clarke’s consideration of filing a fraud

complaint against Plaintiff with the military’s Inspector General because Clarke

believed Plaintiff was committing fraud by improperly receiving V.A. benefits on

the basis of being completely disabled while simultaneously trying to become a

volunteer firefighter. (Pl. Dep. 126-27; Clarke Dep. 43). Clarke had not filed a

complaint against Plaintiff with the Inspector General as of January 18, 2019. (Pl.

Dep. 127; Clarke Dep. 43).

        Plaintiff does not know whether Cutler or Howe told Clarke about Plaintiff’s

alleged race discrimination complaints, and he does not know who told Clarke.




                                        - 12 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 13 of 37



(Pl. Dep. 128-29).     Plaintiff only complained to Chief Cutler about Clarke’s

alleged retaliation. (Pl. Dep. 130).

      2.     Dennis McMaster

      The purported retaliation attributed to McMaster is the same allegations that

Plaintiff claims constitute race discrimination.    (Pl. Dep. 129).     Specifically,

McMaster purportedly failed to do anything when Plaintiff allegedly told him that

Clarke was not letting him go on calls and making him stay in the vehicle because

of his race. (Pl. Dep. 129-30). Plaintiff did not complain about McMaster’s

alleged retaliation. (Pl. Dep. 130).

      3.     Chief Edward Cutler

      The purported retaliation attributed to Cutler is his decision to remove

Plaintiff from the volunteer roster, failing to create a “healthy work environment,”

and not investigating Plaintiff’s race discrimination complaints. (Pl. Dep. 130).

      4.     Deputy Chief Brian Howe

      The purported retaliation attributed to Howe is his alleged failure to create a

“healthy work environment” and not investigating Plaintiff’s race discrimination

complaints. (Pl. Dep. 131).

      5.     Alleged “crybaby bitch” and “snitch” posting

      Plaintiff alleged he observed a paper on a District refrigerator that used the

words “crybaby bitch” and “snitch” in reference to a volunteer. (Pl. Dep. 193-94).




                                        - 13 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 14 of 37



The alleged posting did not refer to Plaintiff and it was removed within a matter of

minutes. (Pl. Dep. 194). At the time of the purported posting the District had

Caucasian volunteers. (Pl. Dep. 194). Plaintiff claims he only told Chief Cutler

about the alleged posting. (Pl. Dep. 195).

H.    Whistle Blower Claim

      Plaintiff did not present a written complaint against anyone at the District

alleging he was being discriminated against because of his race. (Pl. Dep. 146-47,

151, 173). Plaintiff did not complain verbally or in writing to anyone regarding the

alleged race discrimination he attributes to Chief Cutler and Deputy Chief Howe.

(Pl. Dep. 151). Plaintiff did not present any written complaints about the District’s

alleged use of expired equipment.        (Pl. Dep. 152, 173).      Plaintiff’s verbal

complaints to Chief Cutler and Deputy Chief Howe about the alleged use of

expired equipment occurred in February and March 2017. (Pl. Dep. 153-54).

Plaintiff never complained verbally or in writing to anyone regarding Chief Cutler

or Deputy Chief Howe purportedly failing to do anything about his allegations

pertaining to the use of expired equipment. (Pl. Dep. 158-59, 173). Plaintiff did

not complain verbally or in writing to anyone regarding Chief Cutler’s alleged

misappropriation of District funds. (Pl. Dep. 159-60, 173).

      Plaintiff did not participate in any investigation, hearing, or inquiry that was

conducted by a local, state, or federal entity. (Pl. Dep. 167-68, 192-93). Plaintiff




                                        - 14 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 15 of 37



never initiated a complaint through any whistleblower hotline, the hotline of the

Medicaid Fraud Control Unit of the Department of Legal Affairs, the Chief

Inspector General of the Executive Office of the Governor, the Florida

Commission on Human Relations, a District employee designated as the District’s

Inspector General, or a written complaint with any supervisor of the District. (Pl.

Dep. 172-74).

      Plaintiff did not have authority to impose any type of adverse action on

District employees or volunteers and was never told to impose any adverse action

on District employees or volunteers.       (Pl. Dep. 170, 172).    Plaintiff never

discharged any District employee, did not have authority to terminate District

employees, and was never told to discharge District employees or volunteers. (Pl.

Dep. 168-70).   Plaintiff did not have authority to suspend District employees or

volunteers, and was never told to suspend District employees or volunteers. (Pl.

Dep. 169, 171). Plaintiff did not have authority to transfer District employees or

volunteers, and was never told to transfer District employees or volunteers. (Pl.

Dep. 169, 171). Plaintiff did not have authority to demote District employees or

volunteers, and was never told to demote District employees or volunteers. (Pl.

Dep. 169).   Plaintiff did not have authority to withhold a bonus for District

employees or volunteers, and was never told to withhold a bonus of a District

employee or volunteer. (Pl. Dep. 169-71). Plaintiff did not have authority to




                                       - 15 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 16 of 37



reduce the salary or benefits of a District employee, and was never told to reduce

the salary or benefits of a District employee. (Pl. Dep. 170, 172).

I.     Alleged Claims after Plaintiff’s Removal from the District’s Volunteer
       Roster

       Plaintiff visited the Baker Volunteer Fire Department one time in August

2017 to submit his volunteer application. (Pl. Dep. 23, 179). During the visit

Plaintiff spoke to “Chief Dusty” and was allegedly told “you have to have thick

skin to work around the fire department, and you have to have thick skin to work

here. Do you have thick skin?” (Pl. Dep. 180). Plaintiff does not know whether

“Chief Dusty” spoke to Chief Cutler, Deputy Chief Howe, or anyone at the District

about Plaintiff. (Pl. Dep. 181-82).

       Plaintiff spoke to a person he “believes” was the Deputy Chief at the

Almarante Volunteer Fire District. (Pl. Dep. 185).         During the conversation

Plaintiff claims he asked whether Almarante was accepting volunteer applications

and the alleged Deputy Chief told him to provide a resume and he would get back

to Plaintiff. (Pl. Dep. 184-85). The Almarante Deputy Chief never contacted

Plaintiff.   (Pl. Dep. 184-85).    Plaintiff does not know whether the alleged

Almarante Deputy Chief spoke to Chief Cutler, Deputy Chief Howe, or anyone at

the District about Plaintiff. (Pl. Dep. 186). Chief Cutler, Deputy Chief Howe, and

Jason Clarke did not provide an employment reference to anyone about Plaintiff.

(Cutler Dep. 49; Howe Decl. ¶16; Clarke Dep. 97).



                                        - 16 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 17 of 37



      Plaintiff applied for a non-paying volunteer position at the Holt Volunteer

Fire Department after he was removed from the District’s volunteer roster. (Pl.

Dep. 23, 178-79, 184-85). Plaintiff was accepted as a volunteer at the Holt Fire

Department in December 2017. (Pl. Dep. 24). Plaintiff receives three to four calls

per week with Holt, and volunteers five to fifteen hours on a biweekly basis. (Pl.

Dep. 25, 31-32). Plaintiff does not receive compensation, annual bonus, health

insurance, or any other benefits for volunteering with the Holt Fire Department.

(Pl. Dep. 24-25).

      Plaintiff has not applied for any paid positions and has not worked for pay

after being removed from the District’s volunteer roster. (Pl. Dep. 25-26).

                        II.   MEMORANUM OF LAW

A.    Summary Judgment Standard

      Summary judgment is warranted when a plaintiff in an action “fails to make

a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986), cert. denied 484 U.S. 1066

(1988). The mere existence of a scintilla of evidence in support of a plaintiff’s

position is insufficient to avoid a properly supported motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 252 (1986).

The Eleventh Circuit has noted that summary judgments in favor of defendants are




                                       - 17 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 18 of 37



not rare in employment discrimination cases, and that if a plaintiff fails to carry his

burden of proof by offering only evidence that is “merely colorable or is not

significantly probative,” summary judgment is appropriately granted. Earley v.

Champion Int’l Corp., 907 F.2d 1077, 1080-81 (11th Cir. 1990).

B.    The District is Entitled to Summary Judgment on Plaintiff’s Section
      1981 Race Discrimination Claim because his Right to Contract was not
      Impaired.

      Under 42 U.S.C. § 1981(a), “[a]ll persons . . . shall have the same right . . .

to make and enforce contracts . . . as is enjoyed by white citizens.” Section 1981

protects against race discrimination in the making and enforcement of contracts.

See Johnson v. Railway Express Agency, Inc., 421 U.S. 454 (1975)(“Title 42

U.S.C. § 1981, being the present codification of § 16 of the century-old Civil

Rights Act of 1870, . . . on its face relates primarily to racial discrimination in the

making and enforcement of contracts.”); Little v. United Techs., Carrier

Transicold Div., 103 F.3d 956 (11th Cir. 1997)(“It is well-established that section

1981 is concerned with racial discrimination in the making and enforcement of

contracts.”). In fact, the Supreme Court has stated that “[a]ny claim brought under

§ 1981, therefore, must initially identify an impaired ‘contractual relationship’ . . .

under which the plaintiff has rights.” Domino’s Pizza, Inc., v. McDonald, 546 U.S.

470, 476 (2006)(emphasis in original).




                                         - 18 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 19 of 37



      1.     Plaintiff’s volunteer tenure with the District was governed by
             statute as opposed to an alleged contract.

      Section 1981 is inapplicable to Plaintiff because his volunteer tenure with

the District was defined by statute. See Woodson v. State of California, No. 2:15-

CV-01206-MCE-CKD, 2016 U.S. Dist. LEXIS 153573 at 18 (E.D. Cal. Nov. 4,

2016)(section 1981 does not protect Plaintiff as a Foster Grandparent volunteer

because her position as a volunteer is defined by statute rather than contract);

Espinoza v. City of Tracy, No. 2:15-751-WBS-KJN, 2017 U.S. Dist. LEXIS 18789

at 3-4, 2017 WL 531853 (E.D. Cal. Feb. 9, 2017)(“plaintiff is not entitled to

section 1981 protection because his employment is governed by statute”).

      Plaintiff’s volunteer status with the District was governed by section

633.416, Florida Statutes, which states in relevant part as follows:

      A fire service provider may not retain the services of an individual
      volunteering to extinguish fires for the protection of life or property or to
      supervise individuals who perform such services unless the individual holds
      a current and valid Volunteer Firefighter Certificate of Completion.

      A fire service provider must notify the division electronically, as directed by
      rule by the division, within 10 days after:

      The retention of a volunteer firefighter.

      A decision not to retain a volunteer firefighter.

      Notification under paragraph (a) must include:

      1.     The individual’s name.
      2.     The date on which he or she was . . . retained.
      3.     The last date of . . . retention before leaving the fire service provider.



                                         - 19 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 20 of 37



      4.     Any other information deemed necessary by the division to determine
             compliance with ss. 633.414 and 633.426

Fla Stat. § 633.416(2), (3)(a), (4)(a) 2, 4, (4)(b) 1-4.      It is clear from the

aforementioned statutory language that Plaintiff’s volunteer status with the District

is governed by statute as opposed to an alleged contract, and section 1981 does not

apply to such a relationship.

      2.     Assuming arguendo Plaintiff’s volunteer tenure with the District
             was not statutory, he is nevertheless unable to identify an
             impaired contractual relationship.

      It is undisputed Plaintiff did not have to sign a contract to volunteer at the

District, and he never signed any contract pertaining to his volunteer status with

the District. (Pl. Dep. 67). Additionally, no one at the District prevented Plaintiff

from making or enforcing any contracts, and Plaintiff never tried to enter a contract

while volunteering with the District. (Pl. Dep. 142).

      The undisputed evidence also establishes Plaintiff’s alleged right to contract

as a volunteer was not impaired. First, Plaintiff did not have his Firefighter I

Certification while volunteering with the District and still did not possess said

certification as of the date of his deposition on January 18, 2019. (Pl. Depo. 30,

151). Second, Plaintiff’s removal from the District’s volunteer roster did not

prohibit him from continuing to pursue his Firefighter I Certification. (Pl. Dep. Ex.

9, p. 3, 5-6). In fact, Plaintiff was free to continue pursuing his Firefighter I

Certification through “training centers,” “facilities other than approved training



                                        - 20 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 21 of 37



centers,” or “alternative delivery techniques” such as “on line training.” (Pl. Dep.

Ex. 9, p. 6). Third, Plaintiff was free to apply for a volunteer position at other fire

departments and the record establishes he applied at the Holt, Baker and Almarante

fire departments. (Pl. Dep. 23, 179, 184-85). Finally, Plaintiff was accepted as a

volunteer at the Holt Fire Department within five months of being removed from

the District’s volunteer roster. (Pl. Dep. 24).

      3.     Plaintiff’s suggestion that his volunteer tenure with the District
             amounts to an at-will employment contract is misplaced.

      An exchange of pay for labor is necessary to establish an at-will

employment contract under section 1981. See Moghadam v. Morris, 87 F. Supp.

2d 1255, 1262 (N.D. Fla. 2000)(section 1981 applies to at-will employee where

“the essence of the relationship is the ‘exchange of labor and pay,’ and therefore

some sort of contractual relationship exists”); Farrior v. H.J. Russell & Co., 45 F.

Supp. 2d 1358)(N.D. GA. 1999)(the court held in section 1981 case that at-will

employment exists because “the ongoing exchange of labor and pay represents

their contract”).

      It is undisputed that an exchange of pay for labor did not exist during

Plaintiff’s volunteer tenure with the District. First, Plaintiff was not paid when he

chose to volunteer with the District. (Pl. Dep. 91-93; Howe Decl. ¶11). Second,

Plaintiff did not receive benefits such as life insurance, health insurance, or

disability insurance. (Pl. Dep. 91-93; Howe Decl. ¶11). Finally, Plaintiff did not



                                         - 21 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 22 of 37



have a fixed schedule, and was free to volunteer if and when he wanted. (Pl. Dep.

82-83; Howe Decl. ¶11). These undisputed facts demonstrate Plaintiff was a

volunteer as opposed to an at-will employee.

        Moreover, the statute governing employment of professional firefighters

differentiates clearly between a volunteer and an employed firefighter. The statute

states as follows:

        For purposes of this section, the term “employ” means to pay an individual
        a salary, wage, or other compensation for the performance of work. The
        term does not include the payment of expenses, reasonable benefits, a
        nominal fee, or a combination thereof to a volunteer . . ..

Fla Stat. § 633.416(7)(emphasis added). Plaintiff did not receive any pay or

benefits for his volunteer services and was only covered by the District’s workers

compensation insurance because it is required under Florida law.1 (Howe Decl.

¶11).       Plaintiff was a volunteer based on the facts of this case and the

aforementioned statutory language, and not an “at-will” employee. See Fla Stat. §

633.416(7).

C.      The District is Entitled to Summary Judgment on Plaintiff’s Section
        1981 Race Discrimination Claim when Analyzed in the Non-
        Employment Context.

        To state a claim for non-employment discrimination under section 1981

Plaintiff must present facts establishing he is (1) a member of a racial minority; (2)

        1
        Some volunteers received a discretionary Christmas bonus that did not
exceed $200.00 in 2017 and 2018. (Howe Decl. ¶11).



                                        - 22 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 23 of 37



that the defendant intended to racially discriminate against him; and (3) the

discrimination concerned one or more of the activities enumerated in the statute.

Jimenez v. Wellstar Health Sys., 596 F.3d 1304, 1308 (11th Cir. 2010). In relation

to the second prong, “[s]ection 1981 requires specific proof of an intent to

discriminate.” Brown v. American Honda Motor Co., 939 F.2d 946 (11th Cir.

1991); see also Gen. Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375,

391, (holding that “§ 1981 . . . can only be violated by purposeful

discrimination”)(emphasis in original).

      1.      The Evidence Does Not Establish the District Intended to
              Discriminate Against Plaintiff.

      Plaintiff falls short as a matter of law of establishing the District intended to

discriminate against him.    Plaintiff’s Second Amended Complaint refutes any

suggestion that Plaintiff was subjected to intentional race discrimination.

Moreover, the undisputed evidence that came out during discovery establishes that

the alleged behaviors Plaintiff claims are race discrimination also happened to

Caucasian volunteers, were explained with unrebutted evidence that they were

unrelated to Plaintiff’s race or the behaviors did not make any mention to Plaintiff

or his race, did not result in any adverse consequences to Plaintiff, and/or are

conclusory.

      Plaintiff’s Second Amended Complaint undermines entirely any suggestion

that Clarke engaged in “purposeful discrimination” by conceding he did not know



                                          - 23 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 24 of 37



whether Clarke’s alleged behavior was motivated by reasons unrelated to race such

as Plaintiff being skinny, not residing in the district, or “something else.”2 (See

Second Amended Complaint, p. 11, ¶ 32). Moreover, any suggestion that the

allegations pertaining to Clarke, McMaster, Cutler, and Howe constitute

“purposeful discrimination” is undermined further when Plaintiff concedes in the

Second Amended Complaint that at best there is only an “inference” of race

discrimination and that the alleged behavior was based “at least in part” on race.

(See Second Amended Complaint, pp. 4, 13, ¶¶ 10, 43). Said allegations in

conjunction with the following record evidence refute Plaintiff’s conclusory

allegation that the District intended to discriminate against him based on race.

      The alleged race discrimination attributed to Jason Clarke does not

constitute intentional discrimination. First, Plaintiff admitted that Clarke never

told him he treated Plaintiff differently because of his race.       (Pl. Dep. 113).

Second, Plaintiff claimed Clarke would “bully’ him but admitted Clarke also

bullied Caucasian volunteers and firefighters. (Pl. Dep. 148-49). Third, Plaintiff

alleged Clarke failed to take him on a call three times but it is undisputed that

Clarke did not take a Caucasian volunteer on three calls. (Pl. Dep. 94-95, 198-99;

Taylor Decl. ¶¶ 1, 4; Clarke Dep. 65). Fourth, Plaintiff claimed Clarke left him in

      2
        Plaintiff’s attempt to couch the concession as a rhetorical question in the
Second Amended Complaint to minimize its significance after it was raised as a
basis to dismiss the amended complaint is undermined by the record evidence
addressed later in this section.


                                        - 24 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 25 of 37



the truck when responding to a call but admitted Clarke did the same to a

Caucasian volunteer. (Pl. Dep. 176-77). Fifth, Plaintiff alleged Clarke spread a

rumor about Plaintiff administering oxygen and nitroglycerin during an off duty

incident, and stealing but admits he did not get in trouble as a result of the

purported rumors. (Pl. Dep. 98). Sixth, Plaintiff claims Clarke posted a “Butthurt

Report” that was directed at Plaintiff, but the report does not contain Plaintiff’s

name, any identifying reference to Plaintiff, or any racially derogatory comments.

(Pl. Dep. 99; Ex. 17). Finally, Plaintiff alleged Clarke posted an image of Plaintiff

“adjusting himself” but admitted the image showed Plaintiff inside Clarke’s room

without permission while Clarke was on a call. (Pl. Dep. 107-08). Significantly,

Plaintiff’s complaint about the image was that it showed him “adjusting himself”

as opposed to being racially offensive. (Pl. Dep. 107-08).

      The purported race discrimination attributed to Dennis McMaster does not

constitute intentional discrimination.      The only alleged race discrimination

attributed to McMaster is that he failed to do anything when Plaintiff purportedly

told him that Clarke was not letting him go on calls and making him stay in the

vehicle because of his race. (Pl. Dep. 114). Plaintiff admitted, however, that he

does not know whether McMaster addressed his alleged complaint about Clarke or

whether McMaster spoke to Clarke about the alleged complaint. (Pl. Dep. 114-

15). McMaster never told Plaintiff that he was discriminating against him or that




                                         - 25 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 26 of 37



he did not address Plaintiff’s alleged complaint because of his race. (Pl. Dep. 115).

      The purported race discrimination attributed to Brian Howe does not

constitute intentional discrimination. First, Plaintiff claimed Howe was in the

room when the word “monkey” was said but admits he does not know who said the

alleged remark. (Pl. Dep. 120). Second, Plaintiff never spoke to Howe about the

Facebook posting comparing the physical resemblance of the Hitler photograph to

Howe’s picture, and Plaintiff does not know whether Howe was joking about the

their physical resemblance. (Pl. Dep. 121-22; Howe Decl. ¶14, Ex. A). Howe’s

comparison of the photographs was a joke, and he never told Plaintiff that the

comparison of the pictures was done because Howe is a racist. (Howe Decl. ¶14;

Pl. Dep. 122). Finally, Plaintiff does not know Howe’s political affiliation, or the

reason Howe was being critical of President Obama or Hillary Clinton on

Facebook. (Pl. Dep. 123-24). Thus, it is undisputed Howe’s Facebook posts were

politically motivated because he is a Republican.       (Howe Decl. ¶15, Ex. B).

Significantly, Howe never told Plaintiff that he was being critical of President

Obama because Howe is a racist. (Pl. Dep. 124).

      The alleged race discrimination attributed to Edward Cutler does not

constitute intentional discrimination. Plaintiff claimed Cutler removed him from

the volunteer roster because of his race but it is undisputed Cutler previously

removed a Caucasian volunteer from the roster. (Cutler Dep. 50-51, 55; Cutler




                                        - 26 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 27 of 37



Decl. ¶6). Plaintiff also alleged Cutler was involved in a conversation during

which the word “monkey” was purportedly used to refer to Plaintiff. (Pl. Dep.

116).    As previously stated, Plaintiff admitted he does not know who said

“monkey.” (Pl. Dep. 116-17, 212-13).

        The alleged race discrimination attributed to Howe and Cutler because they

purportedly failed to address Plaintiff’s complaints does not constitute intentional

discrimination.   First, Plaintiff claimed Howe and Cutler did not address his

alleged complaint about Clarke leaving him at the station and in the truck, but it is

undisputed Clarke left a Caucasian volunteer at the station and inside the truck.

(Pl. Dep. 176-77; Taylor Decl. ¶4; Clarke Dep. 65). Second, Plaintiff alleged

Howe did not address his alleged complaint about Clarke saying he administered

oxygen and nitroglycerin but it is undisputed Plaintiff did not get in trouble

because of Clarke’s purported comment. (Pl. Dep. 98). Third, Plaintiff claimed

Cutler did not address the posting of the “Butthurt Report” and the image of

Plaintiff allegedly “adjusting himself.”    However, the report does not contain

Plaintiff’s name, any identifying reference to Plaintiff, or any racially derogatory

comments, and the image of Plaintiff showed him inside Clarke’s room without

permission while Clarke was on a call. (Pl. Dep. 99, 107-08; Ex. 17). Also,

Plaintiff’s complaint about the image was that it showed him “adjusting himself”

as opposed to being racially offensive. (Pl. Dep. 107-08). Lastly, Plaintiff alleged




                                        - 27 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 28 of 37



he complained to Cutler about McMaster not taking corrective action against

Clarke but it is undisputed Plaintiff does not know whether McMaster addressed

his alleged complaint about Clarke. (Pl. Dep. 114-15).

      2.    The record does not contain any evidence connecting the alleged
            race discrimination to any of the requisite activities enumerated
            in section 1981.

      Plaintiff did not present significantly probative evidence that the purported

race discrimination was directed at making or enforcing a contract, suing, being a

party, or providing evidence. In fact, the evidence that does exist establishes a

complete absence of any link between the alleged race discrimination and the

activities enumerated in section 1981. Plaintiff did not have to sign a contract to

volunteer at the District, and never signed any contract pertaining to his volunteer

status with the District.   (Pl. Dep. 67).      Additionally, no one at the District

prevented Plaintiff from making or enforcing any contracts, initiating a legal

action, being a party in any legal action, or giving evidence in any type of

proceeding. (Pl. Dep. 142-43).

D.    The District is Entitled to Summary Judgment on Plaintiff’s Section
      1981 Race Discrimination Claim Assuming the Case is Analyzed in the
      Employment Context Because he Cannot Establish a Prime Facie Case
      of Race Discrimination.

      To establish a prima facie case of race discrimination Plaintiff must prove

that he (1) is a member of a protected class, (2) was qualified for his alleged

position, (3) suffered a materially adverse employment action, and (4) was



                                       - 28 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 29 of 37



replaced by someone outside of his protected class or treated less favorably than a

similarly situated employee outside of his class. Maynard v. Bd. of Regents of the

Div. of Univs. of the Fla. Dep't of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003).

      1.     Plaintiff was not qualified to be a volunteer firefighter.

      Florida law requires possession of an active Firefighter I Certification to be a

volunteer firefighter. See Fla Stat. § 633.416(2)(“A fire service provider may not

retain the services of an individual volunteering to extinguish fires . . . unless the

individual holds a current and valid Volunteer Firefighter Certificate of

Completion.”). It is undisputed Plaintiff did not have a Firefighter I Certification

during his tenure with the District. (Pl. Depo. 30, 151).

      2.     Plaintiff did not suffer a “materially adverse employment action.”

      The Eleventh Circuit has stated as follows in relation to adverse employment

actions:

      [T]o prove adverse employment action in a case under Title VII’s anti-
      discrimination clause, an employee must show a serious and material
      change in the terms, conditions, or privileges of employment. Moreover,
      the employee’s subjective view of the significance and adversity of the
      employer’s action is not controlling; the employment action must be
      materially adverse as viewed by a reasonable person in the circumstances.

      Although the statute does not require proof of direct economic consequences
      in all cases, the asserted impact cannot be speculative and must at least have
      a tangible adverse effect on the plaintiff’s employment.

Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1239-40 (11th Cir.

2001)(emphasis added). In this case it is undisputed Plaintiff did not have a fixed



                                        - 29 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 30 of 37



schedule, was free to volunteer if and when he wanted, was not paid when he chose

to volunteer with the District, and Plaintiff did not receive benefits such as life

insurance, health insurance, or disability insurance. (Pl. Dep. 82-83, 91-93; Howe

Decl. ¶11).      Thus, Plaintiff was a volunteer and all his allegations of

discrimination, including but not limited to his removal from the District’s

volunteer roster, could not have a “serious and material change in the terms,

conditions, or privileges of employment” or a “tangible adverse effect on the

plaintiff’s employment.”      Davis, 245 F.3d at 1239-40; see also Fla Stat. §

633.416(7)(“For purposes of this section, the term ‘employ’ means to pay an

individual a salary, wage, or other compensation for the performance of work. The

term does not include the payment of expenses, reasonable benefits, a nominal fee,

or a combination thereof to a volunteer . . ..”).

      Plaintiff’s allegations of discrimination unrelated to his removal from the

volunteer roster, such as being called a “monkey,” posting his image and the

“Butthurt Report,” not being taken on calls and left in the truck, saying he was

administering oxygen and nitroglycerin or stealing, being told he is not needed,

and Howe’s Facebook posts are not “materially adverse” as a matter of law. See

Akins v. Fulton County, Georgia, 420 F.3d 1293, 1300-02 (11th Cir. 2005)(threats

of termination do not constitute adverse employment actions); Mattern v. Eastman

Kodak Co., 104 F.3d 702, 708 (5th Cir.), cert. denied, 522 U.S. 932, 118 S.Ct. 336,




                                          - 30 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 31 of 37



139 L.Ed.2d 260 (1997)(holding that threats of discharge are not adverse

employment actions); Nunez v. City of Los Angeles, 147 F.3d 867, 875 (9th

Cir.1998)(“Mere threats and harsh words are insufficient” to constitute an adverse

employment action”);     Mistretta v. Volusia County Dep't of Corrections, 61

F.Supp.2d 1255, 1260 (M.D.Fla.1999)(“[v]erbal reprimands and threats of

termination do not constitute adverse employment actions”); Smiley v. Jekyll Island

1261 State Park Authority, 12 F.Supp.2d 1377, 1382 (S.D.Ga.1998)(finding that

plaintiff’s allegations that his supervisor slapped him, verbally abused him and

criticized his job performance do not establish adverse employment action).

E.    The District is Entitled to Summary Judgment on Plaintiff’s Section
      1981 Retaliation Claim Because he Cannot Establish a Prime Facie
      Case.

      To establish a prima facie case of retaliation under section 1981 Plaintiff

must demonstrate that he (1) engaged in statutorily protected activity; (2) suffered

a materially adverse employment action; and (3) there was some causal

relationship between the statutorily protected activity and materially adverse

employment action. See Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1277

(11th Cir. 2008).

      1.    Plaintiff failed to establish protected activity under section 1981.

      Plaintiff must establish that the “protected activity involve[d] the assertion

of rights encompassed by the statute” to engage in protected activity under section




                                       - 31 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 32 of 37



1981. Jimenez v. Wellstar Health Sys., 596 F.3d 1304, 1311 (11th Cir. 2010). It is

undisputed in this case that Plaintiff did not have to sign a contract to volunteer at

the District, and his alleged right to contract as a volunteer was not impaired. (Pl.

Depo. 23-24, 30, 67, 151, 179, 184-85; Ex. 9, p. 3, 5-6). Additionally, Plaintiff’s

volunteer status with the District is governed by statute as opposed to a purported

contract.   See Fla Stat. § 633.416(2), (3)(a), (4)(a) 2, 4, (4)(b) 1-4.        Thus,

Plaintiff’s alleged protected activities do not involve the assertion of rights

encompassed by section 1981. See Jimenez, 596 F.3d at 1311 (affirming dismissal

of section 1981 retaliation claim because suspension of plaintiff’s hospital

privileges did not implicate rights protected under section 1981 where plaintiff did

not have a contract or property interest in maintaining such privileges under

Georgia law); Stephen v. H. Lee Moffitt Cancer Ctr. & Resch. Inst. Lifetime

Cancer Screening Ctr., Inc., 259 F. Supp. 3d 1323, 1341 (M.D. Fla. 2017)(“[T]o

state a claim for retaliation pursuant to § 1981, the protected activity must have

been the type that § 1981 was enacted to prevent i.e., racial discrimination in the

making and enforcement of contracts.”).

      2.     Plaintiff did not suffer a materially adverse employment action.

      In a retaliation case, the adverse employment action prong requires the

plaintiff to show that the action “well might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.” Burlington N. & Santa Fe




                                        - 32 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 33 of 37



Ry. Co. v. White, 548 U.S. 53, 68 (2006). To meet this standard, the action must

produce an “injury or harm[,]” and must constitute “material and substantial

action[.]” Cabrera v. Sec'y, Dep't of Transp., 468 F. App'x 939, 942 (11th Cir.

2012). In this case, Plaintiff’s removal from the volunteer roster did not produce

“injury or harm” and was not a “material and substantial action” because Plaintiff

was a volunteer, was not paid, did not receive any benefits for his volunteer

services, and was able to independently pursue his Firefighter I Certification after

being removed from the roster. (Pl. Dep. 91-93, Ex. 9, p. 3, 5-6; Howe Decl.

¶11).3

F.       The District is Entitled to Summary Judgment on Plaintiff’s
         Whistleblower Retaliation Claim Because he Cannot Establish a Prime
         Facie Case.

         To establish a prima facie case of whistleblower retaliation Plaintiff must

demonstrate that he (1) engaged in statutorily protected activity; (2) suffered a

materially adverse employment action; and (3) that a causal connection exists

between the protected activity and adverse employment action.4 King v. Bd. of

Cty. Comm’rs, 226 F. Supp. 1328, 1336 (M.D. Fla. 2016). In relation to the

protected activity prong, section 112.3187 only protects employees and persons:

3
 Plaintiff also fails to establish the causal relationship prong as a result of the
deficient adverse action prong.
4
  The District incorporates and adopts as a basis for summary judgment on the
whistleblower claim the adverse action and causal connection arguments contained
in Section II, E, 2, herein.


                                         - 33 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 34 of 37



       1.    Who disclose information on their own initiative in a written and
             signed complaint;

       2.    Who are requested to participate in an investigation, hearing, or other
             inquiry conducted by any agency or federal government entity;

       3.    Who refuse to participate in any adverse action prohibited by this
             section;

       4.    Who initiate a complaint through the whistle-blower’s hotline or the
             hotline of the Medicaid Fraud Control Unit of the Department of
             Legal Affairs; or

       5.    Who file any written complaint to their supervisory officials or
             employees who submit a complaint to the Chief Inspector General in
             the Executive Office of the Governor, to the employee designated as
             agency inspector general under section 112.3189(1), or to the Florida
             Commission on Human Relations.

Fla. Stat. § 112.3187(7). It is undisputed Plaintiff does not fall under any of the

aforementioned categories.

       First, Plaintiff did not present a written complaint against anyone at the

District.   (Pl. Dep. 146-47, 151-54, 158-60, 173). See Scheirich v. Town of

Hillsboro Beach, 2008 U.S. Dist. LEXIS 4090, 2008 WL 186621 (S.D. Fla. Jan.

18, 2008)(alleged conversations in which Plaintiff verbally “expressed,”

“reported,” or “made others aware of” the alleged mismanagement are not covered

by the statute); Walker v. Fla. Dep’t of Veterans’ Affairs, 925 So. 2d 1149, 1150

(Fla. 4th DCA 2006)(Under section 112.3187(7) a protected disclosure requires an

employee’s “written and signed complaint,” or a “written complaint to [the

employee’s] supervisory official.”). Hutchison v. Prudential Ins. Co. of America,



                                       - 34 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 35 of 37



Inc., 645 So. 2d 1047, 1050 (Fla. 3d DCA 1994)(The statute requires a written

document “to document what the employee disclosed, and to whom the employee

disclosed it, thus avoiding problems of proof for purposes of the Whistle-blower's

Act.”).     Second, Plaintiff did not participate in any investigation, hearing, or

inquiry that was conducted by a local, state, or federal entity. (Pl. Dep. 167-68,

192-93).    Third, Plaintiff never initiated a complaint through a whistleblower

hotline, the hotline of the Medicaid Fraud Control Unit of the Department of Legal

Affairs, the Chief Inspector General of the Executive Office of the Governor, the

Florida Commission on Human Relations, a District employee designated as the

District’s Inspector General, or a written complaint with any supervisor of the

District. (Pl. Dep. 172-74). Finally, Plaintiff did not have authority to impose any

type of adverse action on District employees or volunteers, was never told to

impose adverse action on them, and never imposed any type of adverse action on

anyone at the District. (Pl. Dep. 168-72).

G.     Conclusion.

       The District respectfully requests an order granting summary judgment to

the District and against Plaintiff on all counts, and enter judgment on behalf of the

District.




                                        - 35 -
    Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 36 of 37




                      CERTIFICATE OF WORD COUNT

      Pursuant to Rule 7.1, Local Rules of the Northern District of Florida,

Defendant hereby certifies that the above Defendant’s Statement of Facts and

Memorandum of Law In Support of Its Motion for Summary Judgment contains

7,993 words, excluding the case style, signature block, and certificates of word

count and service, and is in 14 point font.


                                      Respectfully submitted,

                                      FORDHARRISONLLP

                                      By: s/ Reynaldo Velazquez
                                      Reynaldo Velazquez
                                      Florida Bar No. 069779
                                      rvelazquez@fordharrison.com
                                      One S.E. 3rd Avenue, Suite 2130
                                      Miami, Florida 33131
                                      T (305) 808-2100 | F (305) 808-2101

                                      Attorney for Defendant




                                        - 36 -
     Case 3:18-cv-00147-MCR-MJF Document 44 Filed 05/15/19 Page 37 of 37



                         CERTIFICATE OF SERVICE
       I CERTIFY that on May 15, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to the attorney of record for Plaintiff, Marie A. Mattox, Esquire,
MARIE A. MATTOX, P.A., which is located at 203 N. Gadsden Street,
Tallahassee, FL 32301, via electronic mail at: marie@mattoxlaw.com;
michelle2@mattoxlaw.com; marlene@mattowlaw.com.

                                      s/ Reynaldo Velazquez
                                      Attorney for Defendant


WSACTIVELLP:10470305.1




                                       - 37 -
